/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 8, 2014

                                    No. 04-12-00663-CV

                               UNITED RESOURCES, L.P.,
                                      Appellant

                                               v.

SEPCO TUBULARS, Padre Tubulars Inc., Jesse Ortega and Collinsworth Well Treatment, Inc.,
                                   Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 05-10-13092CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Luz Elena D. Chapa, Justice

        This appeal was originally set for submission on September 10, 2013. The appeal is
withdrawn from submission. The appeal will be resubmitted on January 9, 2014, for a decision
on briefs before the following panel: Chief Justice Stone, Justice Marion, and Justice Chapa.



                                                         PER CURIAM
ATTESTED: ____________________________
           Keith E. Hottle
           Clerk of Court